UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03591 CALVERT VARIABLE SERIES, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Fiscal quarter ended September 30, 2014 Item 1. Schedule of Investments. CALVERT VP SRI BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2014 EQUITY SECURITIES - 63.1% SHARES VALUE Air Freight & Logistics - 3.3% FedEx Corp. 54,422 $8,786,432 United Parcel Service, Inc., Class B 24,465 2,404,665 11,191,097 Automobiles - 1.7% Toyota Motor Corp. (ADR) 50,288 5,910,349 Banks - 3.0% Wells Fargo & Co. 198,987 10,321,456 Biotechnology - 2.7% Amgen, Inc. 66,620 9,357,445 Communications Equipment - 1.8% Cisco Systems, Inc. 243,787 6,136,119 Consumer Finance - 2.4% Capital One Financial Corp. 100,083 8,168,774 Diversified Financial Services - 0.5% Moody's Corp. 19,576 1,849,932 Diversified Telecommunication Services - 0.3% BT Group plc (ADR) 18,985 1,167,198 Energy Equipment & Services - 2.6% Exterran Holdings, Inc. 55,925 2,478,037 National Oilwell Varco, Inc. 84,499 6,430,374 8,908,411 Food & Staples Retailing - 1.2% CVS Health Corp. 52,916 4,211,584 Food Products - 2.2% Kellogg Co. 122,318 7,534,789 Health Care Equipment & Supplies - 5.0% Becton Dickinson and Co. 26,517 3,017,900 Medtronic, Inc. 130,628 8,092,405 St. Jude Medical, Inc. 101,565 6,107,103 17,217,408 Health Care Providers & Services - 2.5% McKesson Corp. 43,616 8,490,727 Household Products - 1.6% Kimberly-Clark Corp. 52,239 5,619,349 Industrial Conglomerates - 1.6% Danaher Corp. 74,610 5,668,868 Insurance - 3.8% Allianz SE (ADR) 76,735 1,236,968 American Financial Group, Inc. 132,148 7,650,048 Prudential Financial, Inc. 6,360 559,298 The Travelers Co.'s, Inc. 37,858 3,556,381 13,002,695 IT Services - 3.4% DST Systems, Inc. 59,357 4,981,240 Western Union Co. 410,754 6,588,494 11,569,734 Machinery - 4.1% Cummins, Inc. 39,376 5,196,844 Deere & Co. 58,293 4,779,443 Dover Corp. 51,176 4,110,968 14,087,255 Media - 8.7% DIRECTV* 97,412 8,428,086 Omnicom Group, Inc. 81,085 5,583,513 Time Warner Cable, Inc. 54,817 7,865,691 Time Warner, Inc. 68,727 5,168,958 Viacom, Inc., Class B 39,987 3,076,600 30,122,848 Oil, Gas & Consumable Fuels - 1.8% Denbury Resources, Inc. 423,383 6,363,446 Pharmaceuticals - 4.5% Johnson & Johnson 105,004 11,192,376 Roche Holding AG (ADR) 121,132 4,480,673 15,673,049 Technology Hardware, Storage & Peripherals - 4.4% Apple, Inc. 149,728 15,085,096 Total Equity Securities (Cost $197,357,191) 217,657,629 ASSET-BACKED SECURITIES - 4.8% PRINCIPAL AMOUNT American Credit Acceptance Receivables Trust: 2.84%, 5/15/19 (e) $320,000 323,653 2.39%, 11/12/19 (e) 230,000 231,229 American Homes 4 Rent: 2.75%, 6/17/31 (e)(r) 500,000 474,666 3.786%, 10/17/36 (e) 700,000 700,072 Avis Budget Rental Car Funding AESOP LLC, 3.04%, 3/20/19 (e) 600,000 607,610 CAL Funding II Ltd., 3.35%, 3/27/28 (e) 850,000 853,162 California Republic Auto Receivables Trust, 1.18%, 8/15/17 (e) 144,362 144,951 CKE Restaurant Holdings, Inc., 4.474%, 3/20/43 (e) 391,000 394,625 CLI Funding V LLC, 3.29%, 6/18/29 (e) 389,312 387,737 Cronos Containers Program Ltd., 3.81%, 9/18/27 (e) 160,000 160,100 CV Mortgage Loan Trust, 4.311%, 12/25/43 (e)(r) 186,364 187,707 Dell Equipment Finance Trust, 1.80%, 6/22/20 (e) 500,000 499,098 Element Rail Leasing I LLC: 2.299%, 4/19/44 (e) 187,696 185,294 3.668%, 4/19/44 (e) 300,000 300,360 4.406%, 4/19/44 (e) 350,000 353,325 Ford Credit Auto Owner Trust/Ford Credit, 2.41%, 11/15/25 (e) 200,000 199,511 FRS I LLC, 3.08%, 4/15/43 (e) 397,395 395,295 Global SC Finance II SRL, 2.98%, 4/17/28 (e) 909,833 903,360 Invitation Homes Trust: 1.60%, 12/17/30 (e)(r) 100,000 98,115 3.904%, 6/17/31 (e)(r) 400,000 393,290 MVW Owner Trust, 2.15%, 4/22/30 (e) 190,790 191,661 Navitas Equipment Receivables LLC, 1.95%, 11/15/16 (e) 202,049 202,044 OneMain Financial Issuance Trust, 2.43%, 6/18/24 (e) 200,000 199,996 Santander Drive Auto Receivables Trust, 1.94%, 3/15/18 230,000 231,755 Sierra Timeshare Receivables Funding LLC: 2.70%, 10/20/30 (e) 178,605 178,269 2.414%, 6/20/31 (e) 728,647 725,103 SLM Private Credit Student Loan Trust, 0.524%, 12/15/39 (r) 156,307 135,222 SLM Private Education Loan Trust: 2.59%, 1/15/26 (e) 200,000 200,319 3.00%, 5/16/44 (e) 300,000 290,588 3.50%, 11/15/44 (e) 800,000 774,863 SLM Student Loan Trust, 1.655%, 1/25/45 (r) 400,000 391,068 SolarCity LMC: Series I LLC, 4.80%, 11/20/38 (e) 595,456 619,369 Series II LLC, 4.59%, 4/20/44 (e) 293,012 302,217 Series III LLC, 4.02%, 7/20/44 (e) 500,000 500,450 STORE Master Funding LLC, 4.21%, 4/20/44 (e) 599,000 606,727 SVO VOI Mortgage LLC, 2.00%, 9/20/29 (e) 322,816 322,583 TAL Advantage V LLC: 2.83%, 2/22/38 (e) 252,500 249,171 3.55%, 11/20/38 (e) 275,000 277,877 4.625%, 11/20/38 (e) 1,100,000 1,113,090 3.51%, 2/22/39 (e) 612,083 618,038 3.33%, 5/20/39 (e) 391,437 390,576 3.97%, 5/20/39 (e) 96,667 95,594 TOP-RE, 3.47%, 11/20/28 (e) 112,380 112,522 Total Asset-Backed Securities (Cost $16,534,616) 16,522,262 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED) - 0.6% CAM Mortgage Trust, 2.60%, 5/15/48 (e)(r) 480,629 480,608 Fannie Mae Connecticut Avenue Securities: 3.055%, 7/25/24 (r) 400,000 376,012 CAS 2014-C02 1M2, 2.755%, 5/25/24 (r) 600,000 551,317 CAS 2014-C02 2M2, 2.755%, 5/25/24 (r) 100,000 92,661 Freddie Mac Structured Agency Credit Risk Debt Notes, 1.605%, 11/25/23 (r) 505,616 505,758 Springleaf Mortgage Loan Trust, 1.57%, 12/25/59 (e)(r) 168,179 168,083 Total Collateralized Mortgage-Backed Obligations (Privately Originated) (Cost $2,245,817) 2,174,439 COMMERCIAL MORTGAGE-BACKED SECURITIES - 2.2% COMM Mortgage Trust, 2.157%, 6/8/30 (e)(r) 550,000 551,495 COMM SAVA Mortgage Trust, 3.254%, 6/15/34 (e)(r) 300,000 300,110 Commercial Mortgage Pass Through Certificates: 2.504%, 6/11/27 (e)(r) 500,000 500,165 3.25%, 11/27/28 (e)(r) 91,827 92,376 EQTY 2014-INNS Mortgage Trust, 3.606%, 5/8/31 (e)(r) 600,000 600,682 Extended Stay America Trust, 3.604%, 12/5/31 (e) 450,000 456,058 GS Mortgage Securities Trust, 3.79%, 1/10/31 (e) 200,000 191,644 Hilton USA Trust: 3.714%, 11/5/30 (e) 200,000 203,192 5.609%, 11/5/30 (e)(r) 100,000 101,550 JP Morgan Chase Commercial Mortgage Securities Trust: 3.771%, 6/10/27 (e) 300,000 305,709 3.931%, 6/10/27 (e)(r) 200,000 200,281 3.754%, 6/15/29 (e)(r) 500,000 499,003 1.304%, 4/15/30 (e)(r) 300,000 299,608 Morgan Stanley Capital I Trust: 2014-CPT F, 3.56%, 7/13/29 (e)(r) 230,000 217,234 2014-CPT G, 3.56%, 7/13/29 (e)(r) 160,000 147,169 Motel 6 Trust, 2.743%, 10/5/25 (e) 850,000 849,543 ORES NPL LLC: 6.00%, 3/27/24 (e) 300,000 299,308 3.081%, 9/25/25 (e) 154,213 154,220 PFP III Ltd., 1.324%, 6/14/31 (e)(r) 299,738 300,330 VFC LLC, 2.75%, 7/20/30 (e) 237,222 237,234 WFLD Mortgage Trust, 3.88%, 8/10/31 (e)(r) 450,000 445,005 WFRBS Commercial Mortgage Trust: 3.497%, 8/15/47 (e) 290,000 235,770 4.234%, 8/15/47 (r) 290,000 284,469 Total Commercial Mortgage-Backed Securities (Cost $7,487,331) 7,472,155 CORPORATE BONDS - 26.0% Agilent Technologies, Inc., 3.20%, 10/1/22 400,000 388,759 Alliance Mortgage Investments, Inc., 12.61%, 6/1/10 (b)(r)(x)* 385,345 — Ally Financial, Inc.: 2.434%, 12/1/14 (r) 400,000 399,547 4.625%, 6/26/15 400,000 405,560 Altera Corp., 2.50%, 11/15/18 250,000 252,265 Amazon.com, Inc.: 1.20%, 11/29/17 400,000 395,778 2.50%, 11/29/22 800,000 751,926 America Movil SAB de CV, 2.375%, 9/8/16 300,000 306,411 American Express Centurion Bank, 0.684%, 11/13/15 (r) 1,200,000 1,204,889 American Honda Finance Corp., 1.60%, 2/16/18 (e) 300,000 298,904 American Tower Corp., 3.45%, 9/15/21 400,000 392,161 Amgen, Inc.: 3.45%, 10/1/20 125,000 129,409 5.15%, 11/15/41 400,000 422,187 Apple, Inc.: 3.45%, 5/6/24 200,000 201,989 3.85%, 5/4/43 500,000 463,620 Assured Guaranty US Holdings, Inc., 5.00%, 7/1/24 200,000 202,091 AT&T, Inc.: 2.95%, 5/15/16 300,000 309,833 2.375%, 11/27/18 200,000 201,871 2.30%, 3/11/19 625,000 626,920 3.875%, 8/15/21 300,000 314,452 4.35%, 6/15/45 900,000 827,237 Autodesk, Inc., 1.95%, 12/15/17 400,000 401,558 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., 9.75%, 3/15/20 400,000 440,000 Bank of America Corp.: 2.60%, 1/15/19 200,000 199,610 2.65%, 4/1/19 200,000 199,387 4.125%, 1/22/24 1,400,000 1,426,748 4.00%, 4/1/24 100,000 101,042 4.20%, 8/26/24 300,000 297,406 Bank of America NA: 5.30%, 3/15/17 950,000 1,029,243 0.534%, 6/15/17 (r) 500,000 496,568 Bank of New York Mellon Corp., 2.40%, 1/17/17 300,000 308,128 BB&T Corp., 1.60%, 8/15/17 400,000 401,098 Becton Dickinson and Co., 3.125%, 11/8/21 250,000 255,877 Bed Bath & Beyond, Inc., 5.165%, 8/1/44 300,000 293,748 BI-LO LLC / BI-LO Finance Corp., 8.625%, 9/15/18 (e) 300,000 273,750 Boston Properties LP: 3.70%, 11/15/18 200,000 211,667 3.85%, 2/1/23 500,000 510,882 Canadian National Railway Co., 1.45%, 12/15/16 100,000 101,145 Capital One Bank: 2.25%, 2/13/19 200,000 198,206 3.375%, 2/15/23 800,000 783,797 CBS Corp., 3.375%, 3/1/22 200,000 200,282 CC Holdings GS V LLC / Crown Castle GS III Corp., 2.381%, 12/15/17 400,000 404,648 CenturyLink, Inc.: 6.45%, 6/15/21 500,000 535,000 7.65%, 3/15/42 300,000 295,500 Cisco Systems, Inc., 5.50%, 1/15/40 350,000 406,346 CIT Group, Inc., 5.25%, 3/15/18 1,050,000 1,081,500 Citigroup, Inc.: 2.50%, 9/26/18 1,100,000 1,107,154 2.55%, 4/8/19 100,000 99,924 5.50%, 9/13/25 800,000 871,207 Corning, Inc., 1.45%, 11/15/17 300,000 299,327 Crown Castle Towers LLC, 4.883%, 8/15/40 (e) 500,000 551,125 Cummins, Inc., 4.875%, 10/1/43 350,000 389,404 CVS Pass-Through Trust, 6.036%, 12/10/28 547,995 633,760 DDR Corp., 4.75%, 4/15/18 300,000 323,637 Delphi Corp., 4.15%, 3/15/24 400,000 408,054 Delta Air Lines Pass Through Trust, 7.125%, 4/15/16 (e) 500,000 501,000 Discover Financial Services: 6.45%, 6/12/17 500,000 560,051 3.85%, 11/21/22 500,000 502,490 Discovery Communications LLC: 3.30%, 5/15/22 700,000 694,959 4.875%, 4/1/43 500,000 494,744 Dr Pepper Snapple Group, Inc., 3.20%, 11/15/21 150,000 151,313 Dun & Bradstreet Corp., 3.25%, 12/1/17 400,000 413,570 DuPont Fabros Technology LP, 5.875%, 9/15/21 300,000 305,250 Eaton Corp., 1.50%, 11/2/17 250,000 248,924 Ecolab, Inc., 4.35%, 12/8/21 500,000 541,689 Enterprise Products Operating LLC: 4.85%, 3/15/44 200,000 203,150 7.034% to 1/15/18, floating rate thereafter to 1/15/68 (r) 1,000,000 1,130,000 EOG Resources, Inc., 2.625%, 3/15/23 400,000 381,716 ERP Operating LP, 4.625%, 12/15/21 300,000 327,273 Excalibur One 77B LLC, 1.492%, 1/1/25 122,320 116,783 Experian Finance plc, 2.375%, 6/15/17 (e) 400,000 406,202 Express Scripts Holding Co.: 4.75%, 11/15/21 200,000 218,416 3.50%, 6/15/24 400,000 391,664 FedEx Corp.: 2.625%, 8/1/22 400,000 386,258 3.875%, 8/1/42 200,000 180,142 Fidelity National Information Services, Inc., 2.00%, 4/15/18 400,000 397,536 Fifth Third Bancorp, 2.30%, 3/1/19 300,000 299,099 Ford Motor Credit Co. LLC: 3.984%, 6/15/16 450,000 471,317 0.803%, 12/6/17 (r) 400,000 400,623 2.375%, 3/12/19 150,000 148,480 5.875%, 8/2/21 700,000 804,877 General Mills, Inc., 3.15%, 12/15/21 1,000,000 1,015,139 Genworth Holdings, Inc., 4.80%, 2/15/24 1,150,000 1,179,808 Gilead Sciences, Inc.: 3.70%, 4/1/24 300,000 306,432 4.80%, 4/1/44 600,000 630,577 GlaxoSmithKline Capital, Inc., 2.80%, 3/18/23 400,000 385,117 Goldman Sachs Group, Inc.: 2.375%, 1/22/18 100,000 101,038 6.15%, 4/1/18 875,000 986,615 4.00%, 3/3/24 1,300,000 1,309,334 Great River Energy, 5.829%, 7/1/17 (e) 132,466 142,543 Grupo Bimbo SAB de CV: 3.875%, 6/27/24 (e) 300,000 296,085 4.875%, 6/27/44 (e) 300,000 290,214 Harley-Davidson Financial Services, Inc., 2.70%, 3/15/17 (e) 700,000 719,382 HCP, Inc., 3.15%, 8/1/22 400,000 387,330 Health Care REIT, Inc., 3.75%, 3/15/23 400,000 394,922 Hercules Offshore, Inc., 8.75%, 7/15/21 (e) 300,000 261,000 Hershey Co., 1.50%, 11/1/16 150,000 152,052 Home Depot, Inc.: 2.70%, 4/1/23 400,000 387,030 4.20%, 4/1/43 400,000 394,490 Host Hotels & Resorts LP, 3.75%, 10/15/23 300,000 296,648 Howard Hughes Medical Institute, 3.50%, 9/1/23 450,000 463,637 Illinois Tool Works, Inc., 3.90%, 9/1/42 200,000 190,426 Ingredion, Inc., 1.80%, 9/25/17 400,000 401,634 Intel Corp., 4.80%, 10/1/41 250,000 260,686 International Business Machines Corp.: 3.375%, 8/1/23 150,000 151,450 3.625%, 2/12/24 300,000 306,141 International Finance Corp., 0.625%, 11/15/16 75,000 74,757 JLL/Delta Dutch Newco BV, 7.50%, 2/1/22 (e) 300,000 302,962 John Deere Capital Corp., 1.95%, 3/4/19 120,000 119,259 JPMorgan Chase & Co.: 6.00%, 1/15/18 400,000 450,208 2.35%, 1/28/19 200,000 199,036 3.875%, 2/1/24 400,000 409,662 3.625%, 5/13/24 1,400,000 1,390,661 3.875%, 9/10/24 100,000 98,034 Kimberly-Clark Corp., 3.70%, 6/1/43 300,000 279,666 Kinder Morgan Energy Partners LP: 4.25%, 9/1/24 200,000 197,802 5.50%, 3/1/44 200,000 200,446 5.40%, 9/1/44 200,000 196,669 Laboratory Corp. of America Holdings: 2.20%, 8/23/17 400,000 405,003 4.00%, 11/1/23 150,000 153,617 Liberty Mutual Group, Inc., 4.25%, 6/15/23 (e) 1,050,000 1,073,122 Life Technologies Corp., 6.00%, 3/1/20 300,000 346,289 LL & P Wind Energy, Inc. Washington Revenue Bonds, 6.192%, 12/1/27 (e) 700,000 692,762 Lowe's Co.'s, Inc., 4.65%, 4/15/42 200,000 208,046 LULWA Ltd., 1.888%, 2/15/25 594,499 575,794 Macquarie Group Ltd., 3.00%, 12/3/18 (e) 100,000 102,078 Masco Corp.: 5.85%, 3/15/17 400,000 434,120 6.50%, 8/15/32 150,000 150,000 Massachusetts Institute of Technology, 3.959%, 7/1/38 400,000 405,727 Mattel, Inc.: 2.35%, 5/6/19 300,000 298,406 3.15%, 3/15/23 300,000 293,715 McDonald's Corp., 3.625%, 5/1/43 400,000 356,773 Memorial Sloan-Kettering Cancer Center, 4.125%, 7/1/52 200,000 193,333 Methanex Corp.: 3.25%, 12/15/19 400,000 406,089 5.25%, 3/1/22 700,000 769,375 Micron Technology, Inc., 5.50%, 2/1/25 (e) 200,000 196,000 Microsoft Corp.: 2.125%, 11/15/22 300,000 286,275 3.50%, 11/15/42 300,000 268,996 Morgan Stanley: 6.25%, 8/28/17 600,000 674,128 2.375%, 7/23/19 300,000 295,256 5.50%, 1/26/20 800,000 897,002 3.875%, 4/29/24 300,000 299,689 5.00%, 11/24/25 300,000 313,743 4.35%, 9/8/26 200,000 196,563 Nationwide Health Properties, Inc., 6.90%, 10/1/37 150,000 187,318 NBCUniversal Enterprise, Inc., 1.974%, 4/15/19 (e) 300,000 296,030 NBCUniversal Media LLC: 4.375%, 4/1/21 300,000 326,805 4.45%, 1/15/43 300,000 300,744 New York Life Global Funding, 1.65%, 5/15/17 (e) 200,000 201,775 NII Capital Corp.: 10.00%, 8/15/16 (q)* 200,000 57,000 7.625%, 4/1/21 (p)* 500,000 95,000 NIKE, Inc.: 2.25%, 5/1/23 400,000 378,101 3.625%, 5/1/43 400,000 376,262 Nissan Motor Acceptance Corp.: 1.95%, 9/12/17 (e) 100,000 101,005 2.65%, 9/26/18 (e) 300,000 305,487 2.35%, 3/4/19 (e) 450,000 450,620 Nordstrom, Inc., 4.00%, 10/15/21 200,000 213,937 North American Development Bank: 2.30%, 10/10/18 500,000 504,556 2.40%, 10/26/22 360,000 342,297 NOVA Chemicals Corp., 8.625%, 11/1/19 400,000 418,000 Numericable Group SA, 6.00%, 5/15/22 (e) 300,000 302,250 Nuveen Investments, Inc., 9.50%, 10/15/20 (e) 400,000 464,000 NYU Hospitals Center, 4.428%, 7/1/42 300,000 289,924 Penske Truck Leasing Co. LP / PTL Finance Corp., 2.875%, 7/17/18 (e) 300,000 306,972 Pentair Finance SA: 1.35%, 12/1/15 400,000 402,285 1.875%, 9/15/17 400,000 401,444 PepsiCo, Inc., 2.75%, 3/1/23 300,000 289,510 Perrigo Co. plc, 5.30%, 11/15/43 (e) 200,000 215,979 Pioneer Natural Resources Co., 5.875%, 7/15/16 900,000 970,539 PNC Bank NA, 2.70%, 11/1/22 500,000 476,892 ProLogis LP, 6.875%, 3/15/20 109,000 128,806 Prospect Medical Holdings, Inc., 8.375%, 5/1/19 (e) 200,000 214,750 Prudential Financial, Inc.: 3.50%, 5/15/24 300,000 296,903 4.60%, 5/15/44 300,000 297,150 Quicksilver Resources, Inc., 7.125%, 4/1/16 400,000 162,000 Regency Centers LP, 3.75%, 6/15/24 300,000 299,309 Reynolds Group Issuer Inc / Reynolds Group Issuer LLC, 9.00%, 4/15/19 400,000 416,500 Rockwood Specialties Group, Inc., 4.625%, 10/15/20 400,000 413,000 Rogers Communications, Inc.: 3.00%, 3/15/23 400,000 381,298 5.00%, 3/15/44 400,000 407,816 Sanofi SA, 1.25%, 4/10/18 400,000 394,252 SBA Tower Trust: 2.24%, 4/15/43 (e) 220,000 216,821 3.722%, 4/15/48 (e) 660,000 654,348 Simon Property Group LP, 6.125%, 5/30/18 300,000 344,204 Spencer Spirit Holdings, Inc., 9.00%, 5/1/18 (e) 327,000 330,270 St. Jude Medical, Inc., 3.25%, 4/15/23 300,000 296,737 Standard Chartered plc, 3.95%, 1/11/23 (e) 400,000 389,310 Stanley Black & Decker, Inc., 2.90%, 11/1/22 400,000 390,736 State Street Corp., 3.10%, 5/15/23 200,000 193,975 SunTrust Bank: 0.525%, 8/24/15 (r) 500,000 499,539 7.25%, 3/15/18 500,000 577,707 SunTrust Banks, Inc., 2.35%, 11/1/18 300,000 300,719 Sysco Corp.: 3.00%, 10/2/21 200,000 200,377 3.50%, 10/2/24 200,000 200,549 Tagua Leasing LLC, 1.581%, 11/16/24 519,921 497,070 Telefonica Emisiones SAU: 3.992%, 2/16/16 400,000 416,236 3.192%, 4/27/18 400,000 412,547 Texas Instruments, Inc., 1.65%, 8/3/19 400,000 389,024 The Hertz Corp., 7.50%, 10/15/18 400,000 414,000 The TJX Co.'s, Inc.: 2.75%, 6/15/21 400,000 398,726 2.50%, 5/15/23 400,000 382,031 Thermo Fisher Scientific, Inc., 5.30%, 2/1/44 200,000 219,518 Thomson Reuters Corp.: 4.30%, 11/23/23 200,000 208,787 5.65%, 11/23/43 200,000 222,157 Time Warner Cable, Inc., 5.50%, 9/1/41 300,000 337,704 Time Warner, Inc.: 4.05%, 12/15/23 300,000 307,457 5.375%, 10/15/41 280,000 297,444 4.90%, 6/15/42 300,000 299,791 Tyco Electronics Group SA: 2.35%, 8/1/19 200,000 199,563 3.45%, 8/1/24 200,000 200,361 United Parcel Service, Inc., 2.45%, 10/1/22 450,000 434,773 US Bancorp, 2.95%, 7/15/22 300,000 291,071 US Bank: 4.95%, 10/30/14 100,000 100,348 3.778% to 4/29/15, floating rate thereafter to 4/29/20 (r) 500,000 508,772 Ventas Realty LP / Ventas Capital Corp., 3.25%, 8/15/22 400,000 388,982 Viacom, Inc.: 3.875%, 4/1/24 850,000 846,471 5.25%, 4/1/44 300,000 310,052 Vornado Realty LP, 5.00%, 1/15/22 400,000 436,707 Wachovia Capital Trust III, 5.57%, 3/29/49 (r) 500,000 484,375 Walgreen Co., 1.80%, 9/15/17 400,000 401,446 Weingarten Realty Investors, 4.45%, 1/15/24 400,000 417,452 Wells Fargo & Co.: 1.15%, 6/2/17 600,000 596,185 4.10%, 6/3/26 400,000 398,594 Whirlpool Corp., 3.70%, 3/1/23 700,000 703,114 Willis Group Holdings plc, 4.125%, 3/15/16 500,000 519,337 Wisconsin Public Service Corp., 3.671%, 12/1/42 400,000 374,478 Zoetis, Inc., 3.25%, 2/1/23 400,000 391,181 Total Corporate Bonds (Cost $89,554,898) 89,818,418 FLOATING RATE LOANS (d) - 0.2% Albertson's Holdings LLC: 6.25%, 8/25/19 (r) 300,000 297,450 6.75%, 8/25/21 (r) 300,000 298,125 BJ's Wholesale Club, Inc., 4.50%, 9/26/19 (r) 147,388 144,914 Total Floating Rate Loans (Cost $737,841) 740,489 MUNICIPAL OBLIGATIONS - 0.7% Connecticut Special Tax Obligation Revenue Bonds, 5.459%, 11/1/30 300,000 331,332 Government Development Bank for Puerto Rico Revenue Bonds: 3.448%, 2/1/15 200,000 195,420 4.704%, 5/1/16 350,000 301,000 New York City GO Bonds, 5.206%, 10/1/31 470,000 527,034 New York City Transitional Finance Authority Future Tax Secured Revenue Bonds, 5.767%, 8/1/36 600,000 727,356 New York State Dormitory Authority Revenue Bonds, 5.289%, 3/15/33 400,000 458,740 Total Municipal Obligations (Cost $2,595,862) 2,540,882 SOVEREIGN GOVERNMENT BONDS - 0.1% Export Development Canada, 0.875%, 1/30/17 125,000 124,982 Kommunalbanken AS, 0.75%, 11/21/16 (e) 100,000 99,897 Total Sovereign Government Bonds (Cost $224,777) 224,879 U.S. TREASURY OBLIGATIONS - 0.5% United States Treasury Bonds, 3.375%, 5/15/44 740,000 764,050 United States Treasury Notes: 1.00%, 9/15/17 490,000 489,235 1.75%, 9/30/19 50,000 49,934 2.00%, 8/31/21 240,000 236,756 2.375%, 8/15/24 30,000 29,653 Total U.S. Treasury Obligations (Cost $1,553,997) 1,569,628 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 0.2% Tennessee Valley Authority, 2.875%, 9/15/24 800,000 793,990 Total U.S. Government Agencies and Instrumentalities (Cost $791,524) 793,990 TIME DEPOSIT - 4.0% State Street Bank Time Deposit, 0.069%, 10/1/14 13,663,805 13,663,805 Total Time Deposit (Cost $13,663,805) 13,663,805 TOTAL INVESTMENTS (Cost $332,747,659) - 102.4% 353,178,576 Other assets and liabilities, net - (2.4%) (8,351,439) NET ASSETS - 100% $344,827,137 FUTURES NUMBER OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: 10 Year U.S. Treasury Notes 3 12/14 $373,922 $2,664 30 Year U.S. Treasury Bonds 16 12/14 2,206,500 (28,199) Total Purchased ($25,535) Sold: 2 Year U.S. Treasury Notes 22 12/14 $4,814,563 $411 5 Year U.S. Treasury Notes 38 12/14 4,493,797 221 Total Sold $632 (b) This security was valued under the direction of the Board of Directors. See Note A. (d) Remaining maturities of floating rate loans may be less than the stated maturities shown as a result of contractual or optional prepayments by the borrower. Such prepayments cannot be predicted with certainty. Floating rate loans generally pay interest at rates which are periodically re-determined at a margin above the London InterBank Offered Rate (“LIBOR”) or other short-term rates. The rate shown is the rate in effect at period end. Floating rate loans are generally considered restrictive in that the Fund is ordinarily contractually obligated to receive consent from the Agent Bank and/or Borrower prior to disposition of a floating rate loan. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (p) Security is in default and is no longer accruing interest. During the year, $8,451 of interest was written off. (q) Security is in default and is no longer accruing interest. During the year, $19,889 of interest was written off. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (x) Alliance Bancorp and its affiliates filed for Chapter 7 bankruptcy on July 13, 2007. This security is no longer accruing interest. * Non-income producing security. Abbreviations: ADR: American Depositary Receipts GO: General Obligation LLC: Limited Liability Corporation LP: Limited Partnership plc: Public Limited Company REIT: Real Estate Investment Trust This Schedule of Investments is unaudited and is intended to provide information about the Fund’s portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund’s most recent annual or semi-annual shareholder report. CALVERT VP SRI MID CAP GROWTH PORTFOLIO SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2014 EQUITY SECURITIES - 98.6% SHARES VALUE Aerospace & Defense - 1.0% Exelis, Inc. 29,418 $486,574 Vectrus, Inc.* 1,634 31,918 518,492 Airlines - 2.4% Alaska Air Group, Inc. 27,615 1,202,357 Auto Components - 2.7% Gentherm, Inc.* 31,825 1,343,970 Biotechnology - 3.5% United Therapeutics Corp.* 13,637 1,754,400 Capital Markets - 1.0% Waddell & Reed Financial, Inc. 9,235 477,357 Chemicals - 2.6% Minerals Technologies, Inc. 20,640 1,273,694 Commercial Services & Supplies - 2.7% Deluxe Corp. 24,587 1,356,219 Communications Equipment - 5.1% F5 Networks, Inc.* 11,295 1,341,168 Ubiquiti Networks, Inc.* 32,030 1,202,086 2,543,254 Containers & Packaging - 2.4% Rock-Tenn Co. 24,747 1,177,462 Diversified Consumer Services - 4.2% Grand Canyon Education, Inc.* 23,950 976,441 Sotheby's 30,973 1,106,356 2,082,797 Electronic Equipment & Instruments - 2.8% Arrow Electronics, Inc.* 25,039 1,385,909 Energy Equipment & Services - 4.6% Dresser-Rand Group, Inc.* 22,715 1,868,536 Geospace Technologies Corp.* 12,465 438,145 2,306,681 Food Products - 2.5% Ingredion, Inc. 16,492 1,249,929 Gas Utilities - 1.6% AGL Resources, Inc. 15,227 781,754 Health Care Equipment & Supplies - 2.5% Varian Medical Systems, Inc.* 15,272 1,223,593 Health Care Providers & Services - 6.9% AmerisourceBergen Corp. 19,450 1,503,485 Chemed Corp. 7,072 727,709 Laboratory Corporation of America Holdings* 12,067 1,227,817 3,459,011 Insurance - 4.6% American Financial Group, Inc. 19,485 1,127,987 Amtrust Financial Services, Inc. 28,930 1,151,993 2,279,980 IT Services - 7.8% DST Systems, Inc. 15,320 1,285,654 NeuStar, Inc.* 45,843 1,138,282 Syntel, Inc.* 16,877 1,484,163 3,908,099 Leisure Products - 2.8% Polaris Industries, Inc. 9,370 1,403,532 Machinery - 6.9% Proto Labs, Inc.* 20,277 1,399,113 The Middleby Corp.* 16,822 1,482,523 Valmont Industries, Inc. 4,322 583,167 3,464,803 Media - 2.7% Gannett Co., Inc. 45,533 1,350,964 Oil, Gas & Consumable Fuels - 2.3% SM Energy Co. 14,962 1,167,036 Personal Products - 2.2% Inter Parfums, Inc. 40,245 1,106,738 Real Estate Management & Development - 1.3% Jones Lang LaSalle, Inc. 5,195 656,336 Road & Rail - 2.8% Landstar System, Inc. 19,190 1,385,326 Semiconductors & Semiconductor Equipment - 2.4% Synaptics, Inc.* 16,650 1,218,780 Software - 1.3% SolarWinds, Inc.* 15,200 639,160 Specialty Retail - 10.1% Lithia Motors, Inc. 16,400 1,241,316 Ross Stores, Inc. 19,600 1,481,368 Tractor Supply Co. 16,070 988,466 Ulta Salon, Cosmetics & Fragrance, Inc.* 11,150 1,317,596 5,028,746 Textiles, Apparel & Luxury Goods - 2.0% Deckers Outdoor Corp.* 10,272 998,233 Thrifts & Mortgage Finance - 0.9% BofI Holding, Inc.* 6,235 453,346 Total Equity Securities (Cost $43,277,762) 49,197,958 TIME DEPOSIT - 1.5% PRINCIPAL AMOUNT State Street Bank Time Deposit, 0.069%, 10/1/14 $738,430 738,430 Total Time Deposit (Cost $738,430) 738,430 TOTAL INVESTMENTS (Cost $44,016,192) - 100.1% 49,936,388 Other assets and liabilities, net - (0.1%) (25,482) NET ASSETS - 100% $49,910,906 * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Fund’s portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Fund’s most recent annual or semi-annual shareholder report. NOTE A — SIGNIFICANT ACCOUNTING POLICIES General: Calvert Variable Series, Inc. (the “Fund”), is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund is comprised of two separate portfolios. Calvert VP SRI Mid Cap Growth and Calvert VP SRI Balanced are registered as non-diversified portfolios. The operations of each series of the Fund are accounted for separately. The shares of the Fund are sold to affiliated and unaffiliated insurance companies for allocation to certain of their variable separate accounts. Calvert VP SRI Mid Cap Growth offers only one class of shares which is not subject to Distribution Plan expenses. Calvert VP SRI Balanced offers Class F and Class I shares. Class F shares are subject to Distribution Plan expenses, while Class I shares are not. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges; and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors (“the Board”) to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board. The Board has adopted Valuation Procedures (the “Procedures”) to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. The Board has delegated the day-to-day responsibility for determining the value of assets of the Fund to Calvert Investment Management, Inc. (the “Advisor” or “Calvert”) and has provided these Procedures to govern Calvert in its valuation duties. Calvert has chartered an internal Valuation Committee to oversee the implementation of these Procedures and to assist it in carrying out the valuation responsibilities that the Board has delegated. The Valuation Committee meets on a regular basis to review illiquid securities and other investments which may not have readily available market prices. The Valuation Committee's fair valuation determinations are subject to review, approval, and ratification by the Board at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. The Valuation Committee utilizes various methods to measure the fair value of the Fund’s investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. Valuation techniques used to value the Fund's investments by major category are as follows: Equity securities, including restricted securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. In the event there were no sales during the day or closing prices are not available, securities are valued at the last quoted bid price or may be valued using the last available price and categorized as Level 2 in the hierarchy. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and such securities are categorized as Level 3 in the hierarchy. Debt securities, including restricted securities, are valued based on evaluated prices received from independent pricing services or from dealers who make markets in such securities. For corporate bonds, floating rate loans, municipal securities, sovereign government bonds, and U.S. government and government agency obligations, pricing services utilize matrix pricing which considers yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and such securities are generally categorized as Level 2 in the hierarchy. For asset-backed securities, collateralized mortgage-backed obligations, commercial mortgage-backed securities, and U.S. government agency mortgage-backed securities, pricing services utilize matrix pricing which considers prepayment speed assumptions, attributes of the collateral, yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and, accordingly, such securities are generally categorized as Level 2 in the hierarchy. Short-term securities of sufficient credit quality with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. When independent prices are unavailable or unreliable, debt securities may be valued utilizing pricing matrices which consider similar factors that would be used by independent pricing services. These are generally categorized as Level 2 in the hierarchy but may be Level 3 depending on the circumstances. If a market value cannot be determined for a security using the methodologies described above, or if, in the good faith opinion of the Advisor, the market value does not constitute a readily available market quotation, or if a significant event has occurred that would materially affect the value of the security, the security will be fair valued as determined in good faith by the Valuation Committee. The Valuation Committee considers a number of factors, including significant unobservable valuation inputs when arriving at fair value. It considers all significant facts that are reasonably available and relevant to the determination of fair value. The Valuation Committee primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. When more appropriate, the Fund may employ an income-based or cost approach. An income-based valuation approach discounts anticipated future cash flows of the investment to calculate a present amount (discounted). The measurement is based on the value indicated by current market expectations about those future amounts. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. A cost based approach is based on the amount that currently would be required to replace the service capacity of an asset (current replacement cost). From the seller’s perspective, the price that would be received for the asset is determined based on the cost to a buyer to acquire or construct a substitute asset of comparable utility, adjusted for obsolescence. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed, and the differences could be material. The Valuation Committee employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis and reviews of any related market activity. The following amounts were fair valued in good faith under the direction of the Board as of September 30, 2014: Market Value % of Net Assets Calvert VP SRI Balanced $0 0.0% The following tables summarize the market value of the Fund’s holdings as of September 30, 2014, based on the inputs used to value them: Calvert VP SRI Mid Cap Growth Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $49,197,958 - - $49,197,958 Other debt obligations - $738,430 - 738,430 TOTAL $49,197,958 $738,430 - $49,936,388 * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. There were no transfers between levels during the quarter ended September 30, 2014. Calvert VP SRI Balanced Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* $217,657,629 - - $217,657,629 Asset-backed securities - $16,522,262 - 16,522,262 Collateralized mortgage-backed obligations - 2,174,439 - 2,174,439 Commercial mortgage-backed securities - 7,472,155 - 7,472,155 Corporate debt - 89,818,418 ** 89,818,418 Municipal obligations - 2,540,882 - 2,540,882 U.S. government obligations - 2,363,618 - 2,363,618 Other debt obligations - 14,629,173 - 14,629,173 TOTAL $217,657,629 $135,520,947 ** $353,178,576 Other financial instruments*** ($24,903) - - ($24,903) * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Level 3 securities represent 0.0% of net assets. *** Other financial instruments are derivative instruments not reflected in the Total Investments in the Schedule of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. There were no transfers between levels during the quarter ended September 30, 2014. Futures Contracts: The Portfolios may purchase and sell futures contracts, but only when, in the judgment of the Advisor, such a position acts as a hedge, or, in the case of Calvert VP SRI Balanced Portfolio, as a substitute for direct investment in a particular asset class to facilitate rebalancing of the Portfolio or to provide market exposure to the Portfolio’s uncommitted cash balances. The Portfolios may not enter into futures contracts for the purpose of speculation or leverage. These futures contracts may include, but are not limited to, market index futures contracts and futures contracts based on U.S. Government obligations. The Portfolios are subject to market risk and interest rate risk in the normal course of pursuing their investment objectives. The Portfolios may use futures contracts to hedge against changes in the value of securities and interest rates. The Portfolios may enter into futures contracts agreeing to buy or sell a financial instrument for a set price at a future date. Initial margin deposits of either cash or securities as required by the broker are made upon entering into the contract. While the contract is open, daily variation margin payments are made to or received from the broker reflecting the daily change in market value of the contract and are recorded for financial reporting purposes as unrealized gains or losses by the Portfolio. When a futures contract is closed, a realized gain or loss is recorded equal to the difference between the opening and closing value of the contract. The risks associated with entering into futures contracts may include the possible illiquidity of the secondary market which would limit the Portfolio’s ability to close out a futures contract prior to the settlement date, an imperfect correlation between the value of the contracts and the underlying financial instruments, or that the counterparty will fail to perform its obligations under the contracts' terms. Futures contracts are designed by boards of trade which are designated “contracts markets” by the Commodities Futures Trading Commission. Futures contracts trade on the contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee the futures contracts against default. As a result, there is minimal counterparty credit risk to the Portfolios. During the period, Calvert VP SRI Balanced Portfolio used U.S. Treasury futures contracts to hedge against interest rate changes, to manage overall duration, to facilitate rebalancing of the Portfolio, and to implement tactical asset allocation decisions. The Portfolio’s futures contracts at period end are presented in the Schedule of Investments. During the nine month period ended September 30, 2014, Calvert VP SRI Balanced Portfolio invested in 2 year, 5 year, and 10 year U.S. Treasury Notes futures and 30 year and Ultra U.S. Treasury Bond futures. The volume of outstanding contracts has varied throughout the period with a weighted average of 62 contracts and $3,888,246 weighted average notional value. Loan Participations and Assignments: The Portfolios may invest in direct debt instruments which are interests in amounts owed to lenders or lending syndicates by corporate, governmental, or other borrowers. A Portfolio’s investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “lender”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. A Portfolio may invest in multiple series or tranches of a loan, which may have varying terms and carry different associated risks. A Portfolio generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, a Portfolio may be subject to the credit risk of both the borrower and the lender that is selling the loan agreement. When a Portfolio purchases assignments from lenders it acquires direct rights against the borrower of the loan. When investing in a loan participation, a Portfolio has the right to receive payments of principal, interest and any fees to which it is entitled only from the lender selling the loan agreement and only upon receipt of payments by the lender from the borrower. Security Transactions and Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date or, in the case of dividends on certain foreign securities, as soon as the Fund is informed of the ex-dividend date. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Debt obligations may be placed on non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful based on consistently applied procedures. (See footnotes to the Schedules of Investments.) A debt obligation may be removed from non-accrual status when the issuer resumes interest payments or when collectability of interest is reasonably assured. The Fund earns certain fees in connection with its floating rate loan purchasing activities. These fees are in addition to interest payments earned and may include amendment fees, consent fees, and prepayment fees. Foreign Currency Transactions: The Fund’s accounting records are maintained in U.S. dollars. For valuation of assets and liabilities on each date of net asset value determination, foreign denominations are translated into U.S. dollars using the current exchange rate. Security transactions, income and expenses are translated at the prevailing rate of exchange on the date of the event. The effect of changes in foreign exchange rates on securities and foreign currencies is included with the net realized and unrealized gain or loss on investments. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income and distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Fund’s capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Fund’s tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Fund’s financial statements. A Fund’s federal tax return is subject to examination by the Internal Revenue Service for a period of three years. NOTE B — TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at September 30, 2014: CALVERT VP SRI MID CAP GROWTH CALVERT VP SRI BALANCED Federal income tax cost $44,080,237 $332,878,138 Unrealized appreciation $7,654,377 $26,783,024 Unrealized (depreciation) (1,798,226) (6,482,586) Net appreciation (depreciation) $5,856,151 $20,300,438 The Portfolios did not have capital loss carryforwards as of December 31, 2013, their most recent fiscal year end. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 14a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 260.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT VARIABLE SERIES, INC. By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek
